          Case 1:21-cr-00086-PLF Document 17 Filed 04/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
              v.                                 :   Case No: 1:21-CR-86-PLF
                                                 :
ROBERT SANFORD                                   :
                                                 :
       Defendant.                                :

                    MOTION TO MODIFY CONDITONS OF RELEASE

       COMES NOW the defendant, Robert Sanford, by and through undersigned counsel, and

requests that this Court modify the conditions of release to allow him to travel within a twenty-

five-mile radius of his residence.

1.     This matter is currently scheduled for a status conference on June 30, 2021, at 10:00 am.

2.     On March 3, 2021, this Court entered an order setting conditions of release. Condition

       seven required Mr. Sanford to submit to courtesy supervision by the Eastern District of

       Pennsylvania and to obtain approval from the Court for all travel outside that district.

3.     Since his release, Mr. Sanford has followed all his conditions of release.

4.     Mr. Sanford is retired and prior to his incarceration and release he was responsible for

       transporting his minor children to their activities which included sporting events in New

       Jersey and Delaware.

5.     Mr. Sanford’s residence in Chester County, Pennsylvania, is located less than five miles

       from both the Delaware and New Jersey state boarders. (Exhibit 1)

6.     Mr. Sanford would like permission to transport his children to activities outside the

       Eastern District of Pennsylvania and within a twenty-five-mile radius of his residence.

7.     The government does not oppose this request.
          Case 1:21-cr-00086-PLF Document 17 Filed 04/12/21 Page 2 of 3




       Wherefore, for the foregoing reasons, Mr. Sanford respectfully requests that this Court

modify the conditions of release and permit him to transport his children to activities outside the

Eastern District of Pennsylvania and within a twenty-five-mile radius of his residence.


                                                             Respectfully submitted,
                                                             Robert Sanford


                                                             By: /s/ Andrew M. Stewart        .
                                                             ANDREW M. STEWART, ESQ.
                                                             D.C. Bar No. 490984
                                                             Attorney for the Defendant
                                                             2007 15th Street North, Suite 201
                                                             Arlington, VA 22201
                                                             Phone: 703-248-0626
                                                             Fax: 703-248-8971
                                                             andrew.m.stewart.esq@gmail.com
          Case 1:21-cr-00086-PLF Document 17 Filed 04/12/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April, 2021, I electronically filed the foregoing
motion with the clerk of the court using the CM/ECF system, which will send an electronic copy
to the following:

Janani Iyengar
Assistant United States Attorney
U.S. Attorney’s Office, Eastern District of Virginia
555 4th Street, NW
Washington, D.C. 20001

                                                            By: /s/ Andrew M. Stewart        .
                                                            ANDREW M. STEWART, ESQ.
                                                            D.C. Bar No. 490984
                                                            Attorney for the Defendant
                                                            2007 15th Street North, Suite 201
                                                            Arlington, VA 22201
                                                            Phone: 703-248-0626
                                                            Fax: 703-248-8971
                                                            andrew.m.stewart.esq@gmail.com
